DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 01/29/2021 is acknowledged.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/29/2021.
Claim Interpretation
For the purposes of examination, all claims (including claimed range values) are treated as written. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 13, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (US5972816, hereinafter referred to as Goto).
Regarding Claim 1, Goto discloses a glass-ceramic (see Goto at the Abstract, disclosing a glass-ceramic) having a constituent composition comprising, on an oxide basis: P2O5, A12O3, SiO2, (see Goto at Table 3, Example 9, disclosing a glass-ceramic comprising P2O5, Al2O3, and SiO2) and approximately 3 mol% to approximately 16 mol% of a total amount of one or more modifier oxides (see Goto at Table 3, Example 9, disclosing a glass-ceramic comprising MgO (2.58mol%) + CaO + ZnO (0.43mol%) + TiO2 (2.17mol%) + ZrO2 (1.13mol%) + SnO2= approx. 6.31 mol. %) wherein the glass-ceramic comprises cristobalite (see Goto at Table 3, Example 9, disclosing a glass-ceramic comprising a cristobalite crystal structure) and is structurally stable (see Goto at Table 3, Example 9, disclosing a glass-ceramic which was successfully created) and (see Col. 14, lines 45-46, disclosing the examples are appropriate for manufacturing). Examiner notes that, per Applicant’s definition in [0063] of the instant application, the term structurally stable refers to the ability of a glass-ceramic to cool to room temperature without breaking apart. 
Regarding Claim 2, Goto discloses the one or more modifier oxides comprise MgO, CaO, ZnO, TiO2, ZrO2, and/or SnO2 (see Goto at Table 3, 2 + ZrO2 + SnO2).
Regarding Claim 3, Goto discloses the one or more modifier oxides comprises ZnO (see Goto at Table 3, Example 9, disclosing a glass-ceramic comprising ZnO).
Regarding Claim 5, Goto discloses the composition comprises, on an oxide basis: approximately 3 mol% to approximately 12 mol% of P2O5 (see Goto at Table 3, Example 9, disclosing a glass-ceramic comprising 7 wt. % P2O5, which correlates to 3 mol. % P2O5) approximately 5 mol% to approximately 30 mol% of A12O3 (see Goto at Table 3, Example 9, disclosing a glass-ceramic comprising 23 wt. %, which correlates to 16 mol. % Al2O3) and approximately 55 mol% to approximately 80 mol% of SiO2. 
Regarding Claim 13, Goto discloses the glass-ceramic shows no sign of crack formation (see Goto at Col. 15, lines 43-49, disclosing the glass-ceramic according to the invention ... has a crystal phase which can prevent growth of microcracks).
Regarding Claim 19, Goto discloses the glass-ceramic formed from an aluminophosphosilicate glass (see Goto at Table 3, Example 9, disclosing a glass-ceramic comprising P2O5, Al2O3, and SiO2) comprising, on an oxide basis: approximately 3 mol% to approximately 20 mol% of a total amount of one or more 2 (2.17mol%) + ZrO2 (1.13mol%) + SnO2= approx. 6.31 mol. %) wherein the glass-ceramic comprises cristobalite (see Goto at Table 3, Example 9, disclosing a glass-ceramic comprising a cristobalite crystal structure) and is structurally stable and wherein the glass-ceramic is free of cracks (see Goto at Col. 15, lines 43-49, disclosing the glass-ceramic according to the invention ... has a crystal phase which can prevent growth of microcracks).
Regarding Claim 20, Goto discloses the glass-ceramic wherein the aluminophosphosilicate glass comprises, on an oxide basis: approximately 3 mol% to approximately 12 mol% of P2O5 (see Goto at Table 3, Example 9, disclosing a glass-ceramic comprising 7 wt. % P2O5, which correlates to 3 mol. % P2O5) approximately 7 mol% to approximately 30 mol% of A12O3 (see Goto at Table 3, Example 9, disclosing a glass-ceramic comprising 23 wt. %, which correlates to 16 mol. % Al2O3) and approximately 55 mol% to approximately 80 mol% of SiO2 (see Goto at Table 3, Example 9, disclosing a glass-ceramic comprising 55 wt. % SiO2, which correlates to 64 mol. % SiO2).
Regarding Claim 21, Goto discloses the glass-ceramic wherein the one or more modifier oxides comprises MgO, CaO, ZnO, TiO2, ZrO2, and/or SnO2 (see 2 + ZrO2 + SnO2).
Claim(s) 1-3, 8, 13-14, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beall et al. (US5219799, hereinafter referred to as Beall).
Regarding Claim 1, Beall discloses a glass-ceramic (see Beall at Col. 1, lines 63-64, disclosing a glass-ceramic) having a constituent composition comprising, on an oxide basis: P2O5, A12O3, SiO2, (see Beall at Col. 2, lines 5-12, disclosing a glass-ceramic comprising P2O5, A12O3, SiO2) and approximately 3 mol% to approximately 16 mol% of a total amount of one or more modifier oxides (see Beall at Col. 2, lines 5-12, disclosing a glass-ceramic comprising approximately 0 wt. % MgO, 0-10 wt. % CaO corresponding to 0 to 6.9 mol. % CaO, 0-7 wt. % ZnO corresponding to 0-3.3 mol. % ZnO, 0% TiO2, 0% ZrO2, and 0% SnO2
Regarding Claim 2, Beall discloses the one or more modifier oxides comprise MgO, CaO, ZnO, TiO2, ZrO2, and/or SnO2 (see Beall at Col. 2, lines 5-12, disclosing a glass-ceramic comprising ZnO). 
Regarding Claim 3, Beall discloses the one or more modifier oxides comprises ZnO (see Beall at Col. 2, lines 5-12, disclosing a glass-ceramic comprising ZnO).
Regarding Claim 8, Beall discloses the glass-ceramic wherein at least 50 wt% of the glass-ceramic is crystalline (see Beall at Col. 4, lines 1-3, disclosing evidence of very high levels of crystallization (>75% by weight) with concomitant low levels of residual glass, is provided).
Regarding claim 13, Beall discloses the glass-ceramic wherein the glass-ceramic shows no sign of crack formation (see Beall at Col. 2, line 30, disclosing stable glass-ceramic articles).
Regarding Claim 14, Beall discloses the glass-ceramic wherein the glass-ceramic has a glossy surface appearance (See Beall at Col. 5, lines 27-29, disclosing the glass-ceramic has a glossy surface).
Regarding Claim 19, Beall discloses the glass-ceramic formed from an aluminophosphosilicate glass (see Beall at Col. 2, lines 5-12, disclosing a glass-ceramic comprising P2O5, A12O3, SiO2) comprising, on an oxide basis: approximately 3 mol% to approximately 20 mol% of a total amount of one or more 2, 0% ZrO2, and 0% SnO2, for a total of modifier oxides comprising 0-10.2 mol. % oxide modifiers) wherein the glass-ceramic comprises cristobalite (see Beall at Col. 4, lines 5-7, disclosing the glass-ceramic consists of cristobalite) and is structurally stable and wherein the glass-ceramic is free of cracks (see Beall at Col. 2, line 30, disclosing stable glass-ceramic articles).
Regarding Claim 21, Beall discloses the glass-ceramic wherein the one or more modifier oxides comprises MgO, CaO, ZnO, TiO2, ZrO2, and/or SnO2 (see Beall at Col. 2, lines 5-12, disclosing a glass-ceramic comprising ZnO).
Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goto.
Regarding Claims 7-8, Goto does not explicitly disclose that at least 50% by volume and weight of the glass-ceramic is crystalline as claimed by claims 7 and 8 respectively, however, this is considered an inherent property of the glass-ceramic of Goto absent evidence to the contrary because the composition of the glass-ceramic in Goto is substantially similar to the composition of the glass-ceramic of the instant invention as evidenced by Goto at Table 3, Example 9 as compared at least to Sample A-10 from Table 1 of the instant specification.  
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding Claims 9-10, Goto does not explicitly disclose that at least a majority and at least 35% of the glass-ceramic is cristobalite as claimed in claims 9 and 10 respectively, however, this is considered an inherent property of the glass-ceramic of Goto absent evidence to the contrary for the reasons stated above. 
Regarding Claims 11-12, Goto does not explicitly disclose that the glass-ceramic has a coefficient of thermal expansion of at least 10 and at least 25 ppm .
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goto as evidenced by Ohara et al. (EP1079373, hereinafter referred to as Ohara).
Regarding Claim 4, Goto does not explicitly disclose that the glass-ceramic comprises ghanite, however, this is considered an inherent property of the glass-ceramic of Goto absent evidence to the contrary because the composition of the glass-ceramic in Goto is substantially similar to the composition of the glass-ceramic of the instant invention as evidenced by Goto at Table 3, Example 9 as compared at least to Sample A-10 from Table 1 of the instant specification.  
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Furthermore, as support for the position that the glass-ceramic of Goto inherently comprises some ghanite, Ohara is referenced. Ohara is directed towards a glass-ceramic comprising P2O5, Al2O3, and SiO2 (see Ohara at [0027], disclosing a glass-ceramic comprising P2O5, Al2O3, and SiO2), ZnO (see Ohara at [0027]), and cristobalite (see Ohara at [0028]). Ohara references that these types of glass-. 
Claim(s) 7 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beall. 
Regarding Claim 7, Beall does not explicitly disclose the glass-ceramic wherein at least 50 vol% of the glass-ceramic is crystalline, however, this is considered to be an inherent property due to Beall’s teaching that the glass-ceramic has a crystallization level of greater than 75% by weight (see Beall at Col. 4, lines 1-3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto as applied to claim 1 above.
Regarding Claim 6, Goto discloses the glass-ceramic approximately 9 mol% to approximately 20 mol% of A12O3 (see Goto at Table 3, Example 9, disclosing a glass-ceramic comprising 23 wt. %, which correlates to 16 mol. % Al2O3) and 2 (see Goto at Table 3, Example 9, disclosing a glass-ceramic comprising 55 wt. % SiO2, which correlates to 64 mol. % SiO2). Goto does not explicitly disclose an example of a glass-ceramic with approximately 3 mol% to approximately 12 mol% of P2O5, however, Goto teaches P2O5 up to 10 wt. % (see Goto at Col. 6, line 38), which correlates to 5 mol. % P2O5, which overlaps with the claimed range of approximately 5 mol% to approximately 8 mol% P2O5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Beall et al. (US4608348, hereinafter referred to as Second Beall) when drafting a response to this office action. 
Second Beall is directed to a glass-ceramic comprising Li2O, Na2O, K2O, MgO, CaO, Al2O3, SiO2, F, BaO, and P2O5 (see Second Beall at Col. 3, lines 51-53) and teaching that up to 5 mol. % of ZnO may be included in the glass-ceramic (see Second Beall at Col. 4, lines 1-3). Second Beall discloses the glass-ceramic contains substantial concentrations of cristobalite (see Second Beall at Col. 3, lines 54-55) with no substantial microcracking of the body being evidenced (see Second Beall at Col. 4, lines 65-66). Second Beall teaches it is possible to tailor the -7/°C, which correlates with about 10-14 ppm/°C (see Beall at Col. 5, lines 6-8). Second Beall discloses a glass-ceramic with a SiO2 content of 65-69 wt. %, corresponding to 59.8 to 69.2 mol. % SiO2 (see Beall at Col. 3, line 63). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/C.K.M./Examiner, Art Unit 1731